Citation Nr: 0635771	
Decision Date: 11/17/06    Archive Date: 11/28/06	

DOCKET NO.  04-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hammertoes, 
flat foot, and ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Current treatment records with VA from November 2002 
document hammertoes, and with a private physician from August 
2004 note flat foot and "bad ankles," but there is a complete 
absence of any objective medical or other evidence which 
shows or suggests that these problems of the veteran's feet 
and ankles were incurred or aggravated during active military 
service nearly 50 years earlier, or that they are otherwise 
attributable to some incident, injury or disease of active 
military service.  



CONCLUSION OF LAW

Bilateral hammertoes, flat foot, and ankle disability were 
not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in January 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from July 2003.  This notification informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  Also prior to the issuance of the rating 
decision now on appeal, the veteran was notified in February 
2003 that no service medical records were available for him 
in that they were likely destroyed in a fire at the storage 
facility in 1973.  He was again asked to provide any service 
medical records he might have in his possession.  Records of 
the veteran's apparently one-time visit to VA facilities in 
November 2002 were collected, and the veteran submitted a 
brief statement from a private physician dated in August 
2004.  Despite requests for evidence, the veteran submitted 
no other medical records, nor did he submit any properly 
completed medical release forms so that VA might attempt to 
request such records on his behalf.  The veteran provided 
testimony at hearings before the RO in August 2004 and before 
the undersigned in April 2006.  

The record reflects that the RO made multiple requests to the 
National Personnel Records Center (NPRC) in an attempt to 
obtain any available service medical records for the veteran.  
Requests were made for ordinary service medical records, 
Surgeon General records, and sick and morning reports, all 
without success.  These multiple requests for any available 
records from various sources make it clear that there are 
simply no records available.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for VA examination 
with request for opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A (d), but in the complete absence of any objective 
evidence demonstrating any of the claimed disabilities during 
or for decades after the veteran was separated from service, 
there is no duty to obtain such examination with opinions.  

The veteran has not been provided VCAA notice with respect to 
downstream issues in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), but in the absence of any 
allowance in this decision, any error in failure to provide 
such notice must necessarily be harmless.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  

Analysis:  The veteran filed his claim for service connection 
for disabilities of both feet (hammertoes, flat foot) and 
ankles in January 2003, some 49 years after he was separated 
from military service.  In written statements and testimony 
provided at the RO and before the undersigned, the veteran 
argued that all of his current problems with his feet and 
ankles is a direct result of being issued boots in basic 
training which were too small.  He argued that he attempted 
to obtain better fitting boots on multiple occasions during 
service without success.  The veteran testified that his feet 
were fine before service, and that all current disabilities 
were attributable to the issuance of ill-fitting boots during 
service.  However, the veteran later stated that he had 
hammertoes when he entered the service, but they got worse 
because his feet became flat during service.  He also 
testified that he used orthodics in his shoes because his 
ankles were "beginning to sag more and more and I just can't 
afford to have the surgery."  The veteran also testified that 
for many years after service he worked in sales and that he 
spent a good deal of time on the road traveling, and "as they 
say, pounding the pavement."  He testified about past 
treatment with physicians who are now deceased or retired and 
whose records were unavailable.  He reported that he had 
waited so long to file a claim because he was unaware of his 
ability to do so with VA, or to receive treatment with VA.  
The veteran also reported, consistent with his DD Form 214, 
that his overseas service during the Korean Conflict was at 
the Yokohama General Hospital in Japan as a laboratory 
technician, but that he traveled on occasion to Korea.  He 
did not testify that he served in combat with the enemy and 
this is consistent with the information included in his DD 
Form 214.

Records from the Cleveland VA Medical Center (VAMC) indicate 
that the veteran first sought treatment with VA in early 
November 2002.  This consultation indicates that the veteran 
walked two miles per day.  A general physical examination 
noted various findings including "hammertoes."  A routine 
screening for multiple issues included a pain screening at 
this visit, and the pain level was recorded as "zero."

In August 2004, a private physician (WDT) wrote that the 
veteran's "continuing problem of flat feet and bad ankles has 
been somewhat relieved by the use of orthodics over the past 
few years.  The problem has existed for some time and [the 
veteran] will have to continue the use of orthodics."  

A clear preponderance of the evidence on file is against the 
veteran's claims for service connection for bilateral 
hammertoes, flat foot, and ankle disability.  The only 
objective evidence on file documenting a diagnosis of 
hammertoes is a notation in VA outpatient treatment records 
from November 2002, some 48 years after the veteran was 
separated from service.  This outpatient treatment record 
certainly includes no indication hammertoes were incurred in 
service or is otherwise attributable to some incident, injury 
or disease of active service.  

The only objective medical evidence regarding flat feet and 
ankle disability is included in the brief statement submitted 
by the veteran's private physician in August 2004 noting flat 
feet and "bad ankles."  This was some 50 years after the 
veteran was separated from service.  The Board would note 
that "bad ankles" hardly constitutes a clinically acceptable 
diagnosis of bone or joint abnormality.  Although this 
doctor's statement indicated that the veteran's problematic 
feet and ankles had "existed for some time," there was no 
indication in this notation that these findings were causally 
related to any incident, injury or disease of active military 
service decades earlier.

While the veteran and his spouse testified to their belief 
that all current disability of the feet and ankles was 
directly attributable to incidents of military service, 
neither of them are shown to have the requisite medical 
expertise to provide a competent clinical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Certainly both the veteran and his spouse are competent to 
provide lay descriptions of observable symptoms or other 
easily identifiable abnormalities, but they are certainly not 
able to provide a competent clinical opinion that all 
presently identified disability of the feet and ankles is 
attributable to ill fitting boots provided the veteran during 
service 50 years earlier.  

The veteran was notified of the types and kinds of evidence 
necessary to substantiate his claim in multiple notices 
posted him during the pendency of this appeal.  He was 
notified by the RO through statements of the case issued in 
April 2004 and March 2005 that there was an absence of 
objective evidence of chronicity of symptomatology 
attributable to his feet and ankles for decades after service 
separation.  VA certainly has a duty to assist the veteran in 
the development of facts pertinent to his claims, but it is 
incumbent upon the veteran to provide objective evidence of 
chronicity of symptoms of bad feet and ankles from the time 
of service separation forward.  Although it is indeed 
unfortunate that all service medical records are unavailable, 
if as the veteran has testified that he sought and was 
provided routine medical care and treatment for his feet 
and/or ankles from soon after service separation up until 
present, it is incumbent upon him to obtain such objective 
evidence or to provide VA with properly completed medical 
release forms so that VA might attempt to secure those 
records on his behalf. 

As recited in the provisions of 38 C.F.R. § 3.303 above, the 
key element in all claims for service connection is objective 
medical or other evidence showing continuity of 
symptomatology during service and after service.  The 
evidence presently of record only shows hammertoes, flat 
foot, and "bad ankles," commencing in 2002, and although it 
is reasonable to assume that these may have been problematic 
for the veteran for "some time," there is at present simply a 
complete absence of any objective medical or other evidence 
which in any way shows or suggests the veteran's current 
problems with is feet and ankles are attributable to some 
incident, injury or disease incurred or aggravated during 
active military service 50 years ago.


ORDER

Entitlement to service connection for bilateral hammertoes, 
flat foot, and ankle disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


